Title: To Thomas Jefferson from Jerremia Martin, 10 November 1807
From: Martin, Jerremia
To: Jefferson, Thomas


                        
                            
                            10th. November 1807
                        
                        The Petition of Jerremiah Martin of Newbern in the State of North Carolina merchant, humbly sheweth that in
                            the month of April last past the Brigantine Holland owned & loaded by your petitioner sailed on a voyage for the Island
                            of Guadalup from the port of Newbern aforesaid under the command of Captain Simeon Pendeton, and having arrived safe at her
                            port of destination disposed of her outward bound cargo, & took in a load partly on freight for the port of
                            Philadelphia. That in a short time after sailing for Philadelphia the Holland was Captured by a British privateer &
                            carried into St Kitts for for examination, where she was acquitted & saild again for Philadelphia, but instead of
                            pursuing her voyage to that port the Captain either really being or pretending to be forced by bad weather put in to
                            Ocracock & advised your petitioner of his arrival & situation but kept concealed from him the Circumstance of his
                            having brought three negroes in the Brig, the importation whereof is forbidden by the laws of the State of North Carolina.
                            But the fact of his having brought them in comeing accidentally to the ears of your petitioner he proceeded immediately to
                            make the same known to the Collector of the port of Newbern, and pursuing the best advice he could obtain, put himself to great
                            trouble & Considerable expence in geting possession of the negroes (they having been previously disposed of to different
                            people by said Pendleton) & had them reshiped to St Kitts
                        Your Petitioner further shews that the Holland wanting repairs was pirmetted by the deputy in the absence of
                            the principal Collector of Ocracock to proceed up to Newbern where it was supposed this affair would likely be better
                            understood, and the steps most proper to be taken pursued, under the advice of the district attorney resident at that
                            place, That on the arrival of the Holland at Newbern, it was judged indispensably necessary she should be seized as
                            forfeited to the United States.
                        Your petitioner Conscious that no blame could possibly attach to him, that in employing Captain Pendleton he
                            had done no more than any other prudent man would have done, he having untill now supported an unexceptionable character,
                            and being advised that his case was one releivable by the Secretary of the Treasury, proceeded agreeably to the directions
                            of the laws in such cases made & provided to cause a full statement of all the facts to be laid before that honorable
                            officer, as well more fully and at large appear by a reference to the Statement or memorial itself & the documents
                            accompanying it among the records of the proper department of the Treasury, and to which your memorialist prays that your
                            Excellency will refer.
                        Your petitioner further states that, as he is informed by his counsel, the Secretary of the treasury declined
                            interfering in the Case on the ground that he had no power to remit in Cases arising under the laws respecting the Slave
                            trade. Whereby your petitioner is left remedeless in the premises otherwise than by the interference of the Executive of
                            the United States. He therefore humbly prays that your Excellency will be pleased to take his case under Consideration,
                            and direct a nolle prosequi to be entered to the proseedings carrying on against the Holland or grant him such other relief
                            as the circumstances may require & as in duty bound he will ever pray &c
                        
                            Jerremia Martin
                     
                        
                    